

115 S2360 IS: Safe Freight Act
U.S. Senate
2018-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2360IN THE SENATE OF THE UNITED STATESJanuary 30, 2018Ms. Heitkamp (for herself, Ms. Baldwin, Mr. Brown, Mr. King, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo provide for the minimum size of crews of freight trains, and for other purposes.
	
 1.Short titleThis Act may be cited as the Safe Freight Act. 2.Freight train crew size (a)In generalSubchapter II of chapter 201 of title 49, United States Code, is amended by adding at the end the following:
				
 20169.Freight train crew sizeBeginning on the date that is 30 days after the date of enactment of this section, no freight train or light engine used in connection with the movement of freight may be operated unless the train has a crew consisting of not less than 2 individuals, of whom—
 (1)one is certified as a locomotive operator in accordance with regulations prescribed pursuant to section 20135; and
 (2)one is certified as a train conductor in accordance with regulations prescribed pursuant to section 20163..
 (b)Clerical amendmentThe table of sections for chapter 201 of title 49, United States Code, is amended by adding at the end the following:
				20169. Freight train crew size..